      Case 1-20-42826-nhl       Doc 76     Filed 04/21/21       Entered 04/21/21 13:48:15




                                         RUBIN LLC
                                         Attorneys at Law

                                   345 Seventh Avenue, 21st Floor
                                    New York, New York 10001
                                       www.rubinlawllc.com

PAUL A. RUBIN                                                               Telephone: 212.390.8054
prubin@rubinlawllc.com                                                      Facsimile: 212.390.8064


                                         April 21, 2021

Via ECF and Email
The Honorable Nancy Hershey Lord
United States Bankruptcy Judge
United States Bankruptcy Court
271-C Cadman Plaza East
Brooklyn, NY 11201

       Re:     In re Admiral Property Group LLC, Chapter 11 Case No. 20-42826 (NHL)

Dear Judge Lord:

This firm is counsel for Rosewood Realty Group (“Rosewood”), the real estate advisor for the
above-referenced debtor (the “Debtor”). We write regarding the letters to the Court dated April
19, 2021 sent by Mr. Ringel and Mr. Kantrow.

Rosewood’s goal is to protect the ability of the Debtor’s estate to complete the sale process for
the Debtor’s real property located at 157 Beach 96th Street, Queens, New York (the “Property”)
so as to maximize value for the benefit of all interested parties. The correspondence from counsel
to the Court reveals that, without explanation, the Debtor’s principal has directed the withdrawal
of the disclosure statement and plan of reorganization that the Debtor filed with the Court on
March 26, 2021.

The stalking horse bidder’s contract is the result of a robust marketing campaign, and
comprehensive negotiations that Rosewood conducted since November 2020, which left no stone
unturned. By order dated January 14, 2021, this Court approved the Debtor’s retention of
Rosewood effective as of November 18, 2020. Leveraging its extensive experience marketing
properties of real estate debtors in Chapter 11 cases, Rosewood’s marketing effort for the Debtor,
which is ongoing, has included, among other things:

   1. An email campaign that Rosewood created and sent to over 39,000 investors;

   2. Sending emails to 2,540 bankruptcy and real estate attorneys and trustees;

   3. Hiring a third-party service to take aerial photos of the Property and create offering
      materials;
      Case 1-20-42826-nhl       Doc 76     Filed 04/21/21     Entered 04/21/21 13:48:15


April 21, 2021
Page 2
   4. Designing a 46-page offering memorandum to email to investors;

   5. Posting a listing for the Property on Rosewood’s website and other real estate websites
      such as CoStar / Loopnet, Crexi, Brevitas, Crezma, and Propertyshark / Commercial
      Café;

   6. Utilizing Rosewood’s proprietary database of Queens, New York and nationwide
      developers;

   7. Contacting recent buyers and sellers of real property in Queens and Brooklyn using real
      time market data;

   8. Telephone calls to over 1,200 investors and developers and bankruptcy professionals;

   9. Distributing this listing to brokers within Rosewood and discussing this opportunity on
      weekly company-wide phone calls;

   10. Sending Email campaigns to the outside brokerage community; and

   11. Arranging to have the Property featured in the New York Real Estate Journal (“NYREJ”)
       as “Property of the Month” and sending a “Hot Property Alert” to the NYREJ database

These efforts generated significant interest. Twenty-nine (29) potential buyers signed non-
disclosure agreements with Rosewood regarding the Property. Rosewood conducted twenty-two
(22) in-person inspections of the Property with potential buyers. Rosewood received over two
hundred (200) expressions of interest in response to its marketing campaign. Rosewood procured
over sixty (60) offers or indications of bids. After extensive negotiations, and consultations with
counsel, the stalking horse bidder’s offer was selected as the highest and best bid, subject to a
further market test, namely an auction to be conducted pursuant to proposed bidding procedures
that were filed with the Court on March 26, 2021 and scheduled to be considered by the Court in
conjunction with the Debtor’s proposed disclosure statement on April 27, 2021.

Both the Debtor and the secured creditor were pleased with Rosewood’s work and the stalking
horse price achieved. Having such harmony is often difficult, but it indicates that the marketing
and negotiation process was fair, well run and had a successful outcome. The stalking horse
bidder is a credible investor who demonstrated its good faith and commitment to close by
posting a deposit in an amount equal to twenty percent (20%) of its purchase price.

Rosewood respectfully submits that it would be unfortunate to let the opportunity for a
successful reorganization be thrown away at this late juncture after having run such an extensive
campaign that achieved such a favorable result, a sale price deemed to be commendable by the
lender and the professionals involved. Anyone who wishes to submit a higher and better offer
for the Property is welcomed and encouraged to do so in accordance with the proposed bid
procedures, and an auction will provide a full and fair opportunity to do so. In fact, we will
continue to market the property up through the date of the auction to further maximize the sale
price if there is another bona fide buyer(s).




                                                                                  RUBIN LLC
      Case 1-20-42826-nhl      Doc 76    Filed 04/21/21    Entered 04/21/21 13:48:15


April 21, 2021
Page 3
We thank the Court for its consideration of Rosewood’s concerns.

                                           Respectfully submitted,

                                           RUBIN LLC

                                           By: __/s/ Paul A. Rubin______________
                                                 Paul A. Rubin

cc: (Via Email)
    Fred Kantrow, Esq.
    Fred Ringel, Esq.
    Daniel Zinman, Esq.
    Harlan Lazarus, Esq.
    Rachel Wolf, Esq.




                                                                           RUBIN LLC
